On Petition for Rehearing.
This 'cause is before me on petition for rehearing. I treat the additional brief filed since I handed down the opinion herein as such.
The decisions of Brown v. Darling (Ky.) 52 S. W. 936, and Towns v. Brown (Ky.) 114 S. W. 773, are not against any position I have taken. If I had held that plaintiff takes title to the minerals in dispute by virtue of the reservation in the deed from Duckham to Crawford made in 1839, those cases might be in point. But I have not so held. Plaintiff taires nothing by virtue of such reservation. If there had been no such reservation at all, still plaintiff would have been the owner of the minerals. That is so because of the deed from Duckham to Breck in 1838. By virtue of that deed Breck acquired the minerals. Pie did not need the reservation to give him the minerals. He already owned them.
This being so, the sole significance of the reservation was to limit Duclcham’s covenant of warranty in his deed to Crawford. This accounts for Duckham reserving the minerals without saying that he reserved them to himself.
The reservation in the deed to Crawford, however, has evidential value. It shows that the title bond to Crawford given before the deed to Breck covered the surface only. It did not cover the minerals. And this being so, the deed to Breck passed them.
The petition for rehearing is overruled.